DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
An amendment to the claims filed on 12/30/2021.
Claims 1-18 are canceled.
Claims 19-30 are new.
Claims 19 and 25 are independent.

Terminal Disclaimer
The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,107,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amended claims 19 and 25. Specifically, amended the limitation “the series of alphanumeric symbols comprises a name or a code associated with a recipient:” as follows:
;

Allowable Subject Matter
Claims 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art.  The most relevant prior art of record is as follows:
Wurmfield (US 2020/0034826 A1, cited in PTO-892 mailed 10/4/2021) discloses a dynamic transaction card that includes a number of layers, each of which may be interconnected to one another. For example, a dynamic transaction card may include an outer layer, a potting layer, a sensor layer, a display layer (including, for example, LEDs, a dot matrix display, and the like), a microcontroller/microprocessor storing firmware, Java applets, Java applet integration, and the like, an EMV processor, an energy storage component, one or more antenna (e.g., Bluetooth antenna, NFC antenna, and the like), a power management component, a flexible printed circuit board (PCB), a chassis, and/or a card backing layer. A display layer may include enhanced features such as the use of LED display components as a photosensor.
Mitra (US 2016/0267486 A1) discloses an electronic transaction card with a dynamic display, which is used for, among other functions, displaying a selected card account in conjunction with selector buttons on a smartjacket.  Additionally, the card can collect electronic invoices and store them to be sent to a SmartCloud after the user pressed the synch button.
Mullen (US 2009/0159663) discloses a dynamic card in which a user can utilize buttons located on the card to perform activities that would otherwise be performed at an ATM, payment card reader, or by a waitress.  The information a user enters can be communicated to a point-of-sale device.
James (US 2014/0229374 A1) discloses a mobile, handheld electronic (processor-based) device that can be used for banking functions, including writing checks from a checking account, confirming the 
SiPix (“World's First ISO Compliant Payment DisplayCard using SiPix and SmartDisplayer's Flexible Display”, Business Wire 5/10/2006) discloses a flexible display panel to be embedded into an ISO compliant payment card.  The display is used to display a dynamic passcode for one-time use.
While the prior art is pertinent in some respects, it fails to disclose and or suggest certain features of Applicant’s claimed invention.  For example, while Wurmfield, Mitra, and Mullen disclose dynamic transaction cards with displays, they fails to disclose, teach, or suggest the transaction card in combination with limitations of independent claims 19 and 25, including:
receive information via the tactile sensor, said information comprising a series of alphanumeric symbols, and the smart card receives the information when said symbols are entered via the tactile sensor, wherein:
the series of alphanumeric symbols comprises a name or a code associated with a recipient:
the recipient is one of a plurality of recipients, and each of the plurality of recipients is associated with a unique name or code; and
 the plurality of recipients is mapped to a plurality of communication pathways;
decipher the information, via a payment interface component, to generate payment data, said payment data comprising the recipient and a payment amount, the deciphering comprises:
identify the recipient based on the name or the code;
determine a communication pathway from the plurality of communication pathways, said determination based on the mapping; transmit to the recipient, over the communication pathway, a query for a figure representing an amount owed by a user of the smart card to the recipient; and
determine the payment amount based, at least in part, on the figure representing the amount owed;
verify the payment amount, said verification comprising displaying the payment amount on a screen that is affixed to the smart card, and receiving authorization via the tactile sensor; and
transmit to the payment gateway, via the wireless communication element, a request to execute a payment based on the payment data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692